DETAILED ACTION
This office action is responsive to application 16/912,609 filed on June 25, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 6/25/20, 10/5/20 and 2/3/21 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2008/0224191).

	Consider claim 1, Ahn et al. teaches:
	A pixel (111, figure 4, paragraph 0050), comprising: 
	a detection node (floating diffusion, FD, paragraph 0054); 
	a normally on first transistor (reset NMOSFET, MN12, paragraph 0052) connected between the detection node (FD) and a rail (VDD, see figure 4, paragraph 0064) for applying a first potential (The first transistor (MN12) is a depletion type NMOSFET (i.e. a normally on transistor) which applies a high supply voltage (VDD), paragraphs 0053, 0055, 0063, 0074 and 0076-0078, figures 4, 5 and 7.); and 
	a second transistor (source follower NMOSFET, MN13, paragraph 0052) having a gate connected to the detection node (FD, see figure 4, paragraphs 0065 and 0068).

	Consider claim 2, and as applied to claim 1 above, Ahn et al. further teaches that the second transistor (MN13) has a drain electrically coupled to said rail (VDD, see figure 4).

	Consider claim 3, and as applied to claim 1 above, Ahn et al. further teaches a photosensitive element (photodiode, PD, figure 4, paragraph 0052); and 
	a charge transfer device (transmit NMOSFET, MN11) connected between said photosensitive element (PD) and the detection node (FD, see figure 4, paragraph 0054).



	Consider claim 5, and as applied to claim 1 above, Ahn et al. further teaches a reading node (N11, figure 4), wherein the second transistor (MN13) has a source electrically coupled to the reading node (N11, i.e. via the select NMOSFET, MN14, figure 4).

	Consider claim 6, and as applied to claim 5 above, Ahn et al. further teaches a third transistor (selection NMOSFET, MN14, figure 4, paragraph 0052) connected between the source of the second transistor (MN13) and the reading node (N11, see figure 4.

	Consider claim 8, and as applied to claim 1 above, Ahn et al. further teaches that the first and second transistors (MN12, MN13) are N-channel MOS transistors (paragraph 0052).

	Consider claim 9, and as applied to claim 1 above, Ahn et al. further teaches that that the first and second transistors (MN12, MN13) are P-channel MOS transistors (“the present invention may also be practiced with P-channel field effect transistors rather than N-channel field effect transistors”, paragraph 0097).


	A method, comprising: 
	initializing a detection node (floating diffusion, FD, paragraph 0054) of a pixel (111, figure 4, paragraph 0050), the initializing including applying a first potential on a gate of a normally on first transistor (reset NMOSFET, MN12, paragraphs 0052, 0055, 0063 and 0064) of the pixel (111), the first transistor (111) being connected between a rail (VDD) at the first potential and the detection node (The first transistor (MN12) is a depletion type NMOSFET (i.e. a normally on transistor) which applies a high supply voltage (VDD), paragraphs 0053, 0055, 0063, 0074 and 0076-0078, figures 4, 5 and 7.), 	wherein a second transistor (source follower NMOSFET, MN13, paragraph 0052) of the pixel (111) has a gate connected to the detection node (FD, see figure 4, paragraphs 0065 and 0068).

	Consider claim 11, and as applied to claim 10 above, Ahn et al. further teaches that the second transistor (MN13) has a drain electrically coupled to said rail (VDD, see figure 4).

	Consider claim 12, and as applied to claim 10 above, Ahn et al. further teaches a photosensitive element (photodiode, PD, figure 4, paragraph 0052); and 
	a charge transfer device (transmit NMOSFET, MN11) connected between said photosensitive element (PD) and the detection node (FD, see figure 4, paragraph 0054).



	Consider claim 15, and as applied to claim 10 above, Ahn et al. further teaches that the first and second transistors (MN12, MN13) are N-channel MOS transistors (paragraph 0052).

	Consider claim 16, and as applied to claim 10 above, Ahn et al. further teaches that that the first and second transistors (MN12, MN13) are P-channel MOS transistors (“the present invention may also be practiced with P-channel field effect transistors rather than N-channel field effect transistors”, paragraph 0097).

	Consider claim 17, Ahn et al. teaches:
	An image sensor (figures 3 and 4) comprising: 
	a plurality of pixels (e.g. 111, 112 and 113, figure 4, paragraph 0050), which each pixel (see pixel 111) includes: 
	a detection node (floating diffusion, FD, paragraph 0054); 
	a normally on first transistor (reset NMOSFET, MN12, paragraph 0052) connected between the detection node (FD) and a rail (VDD, see figure 4, paragraph 
	a second transistor (source follower NMOSFET, MN13, paragraph 0052) having a gate connected to the detection node (FD, see figure 4, paragraphs 0065 and 0068); and 
	a control circuit (row driver, 500) configured to apply, during for a phase of initializing the detection node (FD), the first potential to the gate of the first transistor (i.e. via control signal RG, figure 4, paragraphs 0046, 0055, 0063 and 0064).

	Consider claim 19, and as applied to claim 17 above, Ahn et al. further teaches that each pixel includes a photosensitive element (photodiode, PD, figure 4, paragraph 0052); and 
	a charge transfer device (transmit NMOSFET, MN11) connected between said photosensitive element (PD) and the detection node of the pixel (FD, see figure 4, paragraph 0054).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2008/0224191) in view of Funao et al. (US 2014/0191290).

	Consider claim 7, and as applied to claim 1 above, Ahn et al. further teaches that the first transistor (MN12) is a channel transistor (figure 7) that includes a doped channel region (27), a source (23), and a drain (24), said doped channel region (27) extending below the gate (21), from the source (23) to the drain (24), wherein the doped channel region (27) drain (24), and source (23) have a same conductivity type (i.e. N-type, see figure 7, paragraphs 0076-0078).

	Funao et al. similarly teaches a pixel (figure 1) having a depletion-type reset transistor (14, paragraphs 0034 and 0061).
	However, Funao et al. additionally teaches that in a transistor of the pixel (see figure 9) that includes N-type source, drain and channel regions (paragraph 0085), the channel is a buried channel (see “buried channel”, paragraphs 0116 and 0115, figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the channel region taught by Ahn et al. be a buried channel region as taught by Funao et al. for the benefit of reducing 1/f noise (Funao et al., paragraph 0045).

	Consider claim 14, and as applied to claim 10 above, Ahn et al. further teaches that the first transistor (MN12) is a channel transistor (figure 7) that includes a doped channel region (27), a source (23), and a drain (24), said doped channel region (27) extending below the gate (21), from the source (23) to the drain (24), wherein the doped channel region (27) drain (24), and source (23) have a same conductivity type (i.e. N-type, see figure 7, paragraphs 0076-0078).
	However, Ahn et al. does not explicitly teach that the channel is a buried channel.
	Funao et al. similarly teaches a pixel (figure 1) having a depletion-type reset transistor (14, paragraphs 0034 and 0061).
	However, Funao et al. additionally teaches that in a transistor of the pixel (see figure 9) that includes N-type source, drain and channel regions (paragraph 0085), the channel is a buried channel (see “buried channel”, paragraphs 0116 and 0115, figure 9).


	Consider claim 20, and as applied to claim 17 above, Ahn et al. further teaches that the first transistor (MN12) is a channel transistor (figure 7) that includes a doped channel region (27), a source (23), and a drain (24), said doped channel region (27) extending below the gate (21), from the source (23) to the drain (24), wherein the doped channel region (27) drain (24), and source (23) have a same conductivity type (i.e. N-type, see figure 7, paragraphs 0076-0078).
	However, Ahn et al. does not explicitly teach that the channel is a buried channel.
	Funao et al. similarly teaches a pixel (figure 1) having a depletion-type reset transistor (14, paragraphs 0034 and 0061).
	However, Funao et al. additionally teaches that in a transistor of the pixel (see figure 9) that includes N-type source, drain and channel regions (paragraph 0085), the channel is a buried channel (see “buried channel”, paragraphs 0116 and 0115, figure 9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the channel region taught by Ahn et al. be a buried channel region as taught by Funao et al. for the benefit of reducing 1/f noise (Funao et al., paragraph 0045).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2008/0224191) in view of Kotani (US 2013/0083179).

	Consider claim 18, and as applied to claim 17 above, Ahn et al. does not explicitly teach a supply circuit configured to supply the first potential to said rail and the control circuit.
	Kotani similarly teaches a device (figure 5) comprising a solid-state imaging element (44, figure 5, figure 4), and further teaches a supply circuit (power supply circuit, 77, figure 5) configured to supply the first potential to said rail and the control circuit (“The power supply circuit 77 supplies the power supply voltage VDD and the ground voltage VSS to each part in the processor device 11, and supplies these voltages to each part in the imaging chip 42 via the signal lines 49b and 49c.” paragraph 0069).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image sensor taught by Ahn et al. include a power supply circuit as taught by Kotani as this only involves combining prior art elements according to known methods to yield predictable results such as powering the image sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Gancarz et al. (US 2017/0338274) teaches using a depletion mode/buried channel transistor as a reset transistor (24, see figure 1, paragraph 0022).
Suzuki et al. (US 6,677,993) teaches using depletion type transistors as reset transistors (column 4, lines 41-43).
Lee et al. (US 2007/0147132) teaches using depletion type transistors as reset transistors (see paragraph 0007).
Furumiya et al. (High-Sensitivity and No-Crosstalk Pixel Technology for Embedded CMOS Image Sensor) teaches using a depletion-type transistors as a reset transistor (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696